DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 09/02/2020.
	Claims 1-7 have been cancelled.
	Claims 8-21 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.
Response to Arguments
Applicant's arguments filed 09/02/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 8, filed 09/02/2020, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 11-12 and 18-19 has been withdrawn. 
With respect to applicant’s arguments on pages 8-12 of remarks filed on 09/02/2020 that applying image processing to analyze a video in order to select an image of the user for further processing to determine products that are worn by the user is not directed to an abstract idea, Examiner respectfully disagrees.
Product recommendations based on analyzing images of users wearing products is as sales activities or behavior and is directed to certain methods of organizing human activity. A human can perform a mental process to reasonably observe, evaluate, track products in the images. Therefore the claims are directed to an abstract idea. 
With respect to applicant’s arguments on pages 12-14 of remarks filed on 09/02/2020 that the claims improve the technical field of image processing and user monitoring by basing product recommendations on products actually worn by a user by applying image processing to a particular frame of a video, Examiner respectfully disagree.
Basing product recommendation on products a user actually worn is more directed to solving a commercial problem regarding improving product recommendations. Examiner recommends emphasizing more of the technical aspects 
Applicant’s arguments on pages 14-15 of remarks filed on 09/02/2020 with respect to the prior art have been considered but are moot because the arguments do not apply to any of the new references being used in the current rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in 
Independent claims 8 and 15 recite:
“A computer system/ A computer program product for monitoring a user” and then reciting “an image capture device monitoring a user,” rendering said claims indefinite because it is unclear is there are two separate users or if the user is the same.
“analyze a video from an image capture device monitoring a user, wherein the video corresponds to a video conference between the user and one or more remote participants; select an image from a video of a user for image processing, wherein the video is analyzed on a frame-by-frame basis,” rendering said claims indefinite because it is unclear whether or not the same video being analyzed is the same or different from the video involving selecting an image. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the Alice/Mayo test, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 8-14 are directed to a system and claims 15-21 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
.

… monitoring a user to assessing product preferences, … comprising: the program instructions comprising instructions to:
 analyze a video …monitoring a user, wherein the video corresponds to a video conference between the user and one or more remote participants; 
select an image from a video of a user for image processing, wherein the video is analyzed on a frame-by-frame basis to select the image based on the user being visible in the selected image;
 process the selected image to determine one or more products worn by the user, wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, and a confidence percentage; and 
determine one or more product recommendations based on the one or more products worn by the user.
The above-recited limitations set forth an arrangement to recommend products to a user.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving recommending products based on what the user wore in a video. This arrangement also amounts to mental process involving observing what a user is wearing and judging what a user is wearing by analyzing images based on percentages related to occupancy and confidence of the products.  Such concepts have been considered ineligible certain methods of organizing 
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a computer system/ computer program product, one or more computer processors/computer; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors/computer, and an image capture device (8 and 15)
user device of the user (9 and 16);
an electronic commerce database (13 and 20).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a computer system/ computer program product, one or more computer processors/computer; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors/computer, and an image capture device (8 and 15)
user device of the user (9 and 16);
an electronic commerce database (13 and 20).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (Pub. No.: US 2014/0363059 A1, hereinafter “Hurewitz”) in further view of Anttonen et al. (Pub. No.: US 20150052013 A1, hereinafter “Anttonen”) in even further view of DeLean (Pub. No.: US 2013/0216094A1, hereinafter “DeLean”).

Regarding claims 8 and 15
Hurewitz discloses a computer system for monitoring a user to assessing product preferences, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to (Hurewitz, [0005]: monitoring the movement of the customer within the retail store; [0050]): 
analyze a video from an image capture device monitoring a user; select an image from a video of a user for image processing, wherein the video is analyzed on a frame-by-frame basis to select the image based on the user being visible in the selected image (Hurewitz, [0028]: Computers could analyze those images from camera to locate individual customers using techniques such as facial recognition; FIG. 13, [0114-0115]: video camera is used to identify a user and track the customer's movements and activities during this visit to the retail store and analyze video image of user; [0077] and [0128]: customer shown in video feed of still images is analyzed; [0117]: snapshots;[0119] and [0121]); 
process the selected image to determine one or more products … by the user (Hurewitz, [0004]: track customer interaction with products in the store); [0033-0034] and [0119]: video cameras and image analysis is used to identify the product user is interacting with in the store;  [0114], [0117]);
and determine one or more product recommendations based on the one or more products … by the user (Hurewitz, [0111-0112]: customized product recommendations presented on display based on shopping data including shipping behavior of customer in person as recorded; [0083]: provide product recommendation to customer; [0106]).
Hurewitz teaches determining products and product recommendations based on products used by a user (Hurewitz, [0004], [0033-0034], [0083], [0106], [0111-0119]) but does not explicitly teach: 
wherein the video corresponds to a video conference between the user and one or more remote participants;
process the selected image to determine one or more products worn by the user (emphasis added);
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, and a confidence percentage;
and determine one or more product recommendations based on the one or more products worn by the user (emphasis added).
However, Anttonen teaches that it is known to include:
process the selected image to determine one or more products worn by the user (emphasis added) (Anttonen, [0010-0014]: identify the items worn or carried by the customer when the images of the customer were captured; [0037]: process image data; [0042-0043]; [0083]);
and determine one or more product recommendations based on the one or more products worn by the user (emphasis added) (Anttonen, [0018]: select one or more recommended and/or related items, based upon the items worn or carried by the customer when the images of the customer were captured; [0048]; [0101]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Hurewitz with Anttonen to include the aforementioned limitations since such a modification would be predictable. Specifically, Hurewitz would continue to teach determining products and product recommendations based on products used by a user except that now the products are worn by the user according to the teachings of Anttonen. This is a predictable result of the combination. 

 The combination of Hurewitz with Anttonen does not teach:
wherein the video corresponds to a video conference between the user and one or more remote participants;
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, and a confidence percentage;
However, DeLean teaches that it is known to include:
wherein the video corresponds to a video conference between the user and one or more remote participants (DeLean, [0088]: communicate via Skype; [0051]: video feed; FIG. 1-2, [0098-0099]: Skype and other device)
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, and a confidence percentage (DeLean, [0041-0042]; level of confidence as to whether and where an object is present in frame; [0104]: threshold number for level of confidence; [0045]: aggregate score indicates a relative likelihood of the presence of an object in the video data (e.g. object is present in 70% of frame)).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Hurewitz and Anttonen with DeLean to include the aforementioned limitations since such a modification would be predictable. Specifically, Hurewitz and Anttonen would continue to teach analyzing a video from an image capture device and processing the selected images to determine one or more products except that now the video may include a video 


 




Regarding claims 9 and 16
The combination of Hurewitz, Anttonen, and DeLean teaches the computer system of claim 8, as well as: further comprising instructions to send the one or more product recommendations to a user device of the user (Hurewitz, [0083]: provide product recommendation to customer; [0106], [0111-0112]).  


Regarding claims 10 and 17
The combination of Hurewitz, Anttonen, and DeLean teaches the computer system of claim 8, as well as: further comprising instructions to send the one or more product recommendations to a third party (Hurewitz, FIG.10, [0078-0083]: product recommendations sent to third party clerk).  


Regarding claims 11 and 18
The combination of Hurewitz, Anttonen, and DeLean teaches the computer system of claim 8,  as well as: further comprising instructions to update a user profile of the user with the one or more products …by the user, wherein the user profile comprises a history of products …by the user (Hurewitz, [0057-0058]: update data in database such as in-store tracking data and shopping history of customer; FIG. 13, [0066-0067]: customer product interaction data is stored in profile database; [0040], [0108], [0119]). 
Hurewitz does not explicitly teach one or more products worn by the user
However, Anttonen teaches that it is known to include one or more products worn by the user (Anttonen, [0011-0014]).
The motivation to combine Hurewitz and Anttonen is the same as set forth above in claim 8. 

Regarding claims 12 and 19 
The combination of Hurewitz, Anttonen, and DeLean teaches the computer system of claim 11, as well as: wherein the instructions to determine the one or more product recommendations further comprise instructions to determine the one or more product recommendations based on the history of products …by the user (Hurewitz, [0057-0058]: recommended products, and other content customized based on the user's previous shopping history and purchase history; [0032]: previous customer movements around store and product views can be associated with customer and used to provide personalized deals to customer; [0083]). 
Hurewitz does not explicitly teach products worn by the user
However, Anttonen teaches that it is known to include products worn by the user (Anttonen, [0011-0014]).
The motivation to combine Hurewitz and Anttonen is the same as set forth above in claim 8. 


Regarding claims 13 and 20 
The combination of Hurewitz, Anttonen, and DeLean teaches the computer system of claim 8, as well as: 
wherein the instructions to determine the one or more product recommendations further comprise instructions to access an electronic commerce database comprising a plurality of products being vended, and select a subset of the plurality of products being vended to include in the one or more product recommendations (Hurewitz, [0058]: customized content includes recommended products and deals; FIG. 12, [0113]: collected shopping data about customer is collected and used to provide customized content to user; [0041]: The product database server 216 maintains a database of products for sale by the retailer including product categories; [0089-0098]: product database includes upcoming and personalized deals for customers).  


Regarding claim 14
The combination of Hurewitz, Anttonen, and DeLean teaches the computer system of claim 8, as well as: wherein the one or more product recommendations comprises one or more products offered by an electronic commerce merchant at a discount (Hurewitz, [0058] and [0111]: customized content for users includes coupons and deals; [0003]: retailer offers the products for sale).

Regarding claim 21
The combination of Hurewitz, Anttonen, and DeLean teaches the computer program product of claim 15, wherein the one or more product recommendations comprises one or more products offered by an electronic commerce merchant at a discount (Hurewitz, [0058], [0097-0098] and [0111], [0113]: deals and coupons).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684